Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143760 & (72)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SANDRA K. AVERY, Individually and as                                                                    Brian K. Zahra,
  Personal Representative of the Estate of                                                                           Justices
  ROBERT B. AVERY, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 143760
                                                                   COA: 296582
                                                                   Genesee CC: 08-088101-NI
  GRAND TRUNK WESTERN
  RAILROAD INCORPORATED,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the June 21, 2011 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court prior to the completion of the
  proceedings ordered by the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2012                         _________________________________________
         p0425                                                                Clerk